DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Noguchi et al (US 2017/0261751 A1) in view of the US patent application publication by Kaise (US 2009/0161033 A1), US patent application publication by Yokoyama (US 2016/0282615 A1), US patent issued to Inamoto et al (PN. 9,798,140) and US patent issued to Yeh et al (PN. 6,392,768).
Noguchi et al teaches an near-eye display system for pupil expansion based on diffractive optical element that is comprised of a laser source (51, Figure 2), the laser source being configured to emit light beam of tri-primary color wavelengths (red, green and blue 511( R), 511(G) and 511(B)), a diffraction element (35) that serves as diffusion sheet arranged on an 
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the diffractive diffusion sheet is configured to homogenize the light beam.  Kaise in the same field of endeavor teaches a diffractive diffuser (21, Figure 1) arranged on an emergent light path of the laser beam of tri-primary color wavelengths (11R, 11B and 11G) that is configured to obtain a light beam of predetermined shaping and homogenize the light beam (please see Figure 2).  
These references also do not teach explicitly that the beam diameter expanding element (58) is a diffractive optical element for dividing the scanning light beam into a plurality of beams Yokoyama in the same field of endeavor teaches a near-eye display system that is comprised of a light flux diameter expanding element (10, Figure 1A) that is comprised of diffractive optical element configured to divide the scanning light beam (from MEMS scanning mirror 20) into a plurality of beams of scanning light, (please see Figures 2A and 2B).  It would then have been obvious to one skilled in the art to apply the teachings of Yokoyama to modify the beam diameter expanding element to comprise a diffractive flux diameter expanding element for the benefit of providing beam diameter expansion with high efficiency.  
These references also do not teach explicitly to include a collimating lens module and a mirror.  Inamoto et al in the same field of endeavor teaches an image display device that is further comprised of a collimating module (7, Figure 1A) arranged on the emergent light path and configured to convert the light beams of the scanning light (from scanning mirror 6) into a plurality of parallel light and a mirror (9) arranged on an emergent light path of the collimating module and configured to reflect the plurality of light beams to the reflective element (10, Figure 1A).  It would then have been obvious to apply the teachings of Inamoto et al to include the collimating lens module and the mirror in the emergent light path for the benefit of designing the near-eye display system to have a desired arrangement.  
These references do not teach explicitly that the diffractive optical element for dividing the scanning light beam comprises a dot matrix optical element.  Yeh et al teaches dot matrix hologram (i.e. diffractive element) that is capable of dividing light into a plurality of beams, (please see Figures 1 and 2).  It would then have been obvious to one skilled in the art to use a dot matrix hologram or dot matrix diffractive element to divide the scanned light beam into a plurality of beams for the benefit of allowing a plurality of beam-dots being provided.  

With regard to claim 3, Noguchi et al teaches that the reflective diffraction layer (610, Figure 2) is an oblique grating.  
With regard to claim 4, Noguchi et al in light of Inamoto et al teaches that the MEMS scanning mirror is a two-dimensional MEMS scanning mirror, (please see Inamoto et al column 3, lines 7-14).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872